      Case 3:13-cv-00326-WHB-JCG Document 852 Filed 01/30/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

JERMAINE DOCKERY, et al.,

Plaintiffs,

        v.                                            Civil Action No. 3:13-cv-326-WHB-JCG

PELICIA HALL, et. al.,

Defendants.


                             PLAINTIFFS’ NOTICE OF APPEAL


        Notice is hereby given that all plaintiffs in the above-captioned case hereby appeal to the

United States Court of Appeals for the Fifth Circuit from the final judgment (Dkt. No. 851)

entered in this action on December 31, 2019, supported by the Opinion and Order (Dkt. No. 850)

entered in this action on that same date.
    Case 3:13-cv-00326-WHB-JCG Document 852 Filed 01/30/20 Page 2 of 2




DATED: January 30, 2020                            Respectfully submitted,

                                                    s/ Paloma Wu_________________
Mark P. Gimbel (admitted pro hac vice)             Benjamin R. Salk, MS Bar # 105869
Erin Monju (admitted pro hac vice)                 Paloma Wu, MS Bar # 105464
Covington & Burling LLP                            Southern Poverty Law Center
The New York Times Building                        111 E. Capitol Street, Suite 280
620 Eighth Avenue                                  Jackson, MS 39201
New York, NY 10018                                 Phone: 601-948-8882; Fax: 601-948-8885
Phone: 212-841-1000
                                                   Eric G. Balaban (admitted pro hac vice)
Gretchen Hoff Varner (admitted pro hac vice)       Jennifer Wedekind (admitted pro hac vice)
Covington & Burling LLP                            National Prison Project of ACLU
One Front Street                                   915 15th Street, NW, 7th Floor
San Francisco, CA 94111                            Washington, DC 20005
Phone: 415-591-6000                                Phone: 202-393-4930; Fax: 202-393-4931

Ravi Doshi (admitted pro hac vice)                 Elizabeth Alexander (admitted pro hac vice)
Anna Q. Han (admitted pro hac vice)                Law Offices of Elizabeth Alexander
Covington & Burling LLP                            1416 Holly Street NW
850 Tenth Street, NW Washington, DC 20001          Washington, DC 20012
Phone: 202-662-6000                                Phone: 202-291-3774

                                                   Attorneys for Plaintiffs




                                               2
